UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2397


DAVID ALLEN ABYLA, PhD.,

                Plaintiff - Appellant,

          v.

SANDRA K. DALTON, Clerk; FREDERICK COUNTY CIRCUIT         COURT;
SOCIAL SERVICES, Frederick County; DEPARTMENT OF          AGING,
Frederick County,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-02670-GLR)


Submitted:   February 8, 2016               Decided:    March 4, 2016


Before KING and    DUNCAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Allen Abyla, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Allen    Abyla   seeks   to     appeal      the   district    court’s

order   partially      dismissing   his       complaint.         This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and   certain      interlocutory        and     collateral      orders,

28 U.S.C.     § 1292    (2012);   Fed.       R.   Civ.    P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Abyla seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We deny Abyla’s

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          DISMISSED




                                         2